DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-10 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0136700) in view of Zhou (US 2020/0361146).
Regarding claim 1, Li teaches a three-dimensional printing apparatus (110) having electrostatic auxiliary (see Fig. 1; [0062]), comprising:

Li does not explicitly teach the ground end is electrically connected to the printing platform. However, in the same filed of endeavor, 3D printing, Zhou teaches a system for three-dimensionally printing high viscosity materials comprises a discharge nozzle (112), a collector plate (130) and a power supply (140) having an output end (142) is electrically connected to the nozzle and a ground end (negative voltage) is electrically connected to the collector plate (see Fig.1 and Fig. 4; [0104]). 
Since Li teaches an electric field auxiliary system (20) which is coupled to the injection device (119) and the carrier unit (130) (see [0063]) and the nozzle (119c) can be either connected to negative voltage or to the ground (see Fig. 8;[0067]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified three-dimensional printing apparatus as taught by Li with the ground end is electrically connected to the printing platform as taught by Zhou in order to control a maximum output of the power supply (see [0104]).
Regarding claim 5, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary, wherein the feeding device (119) comprises a syringe (119b), a plunger (119a), and a pushing mechanism (116), the plunger is inserted into the syringe, and the pushing mechanism abuts the plunger (see Figs.5-8; [0041-0043] and [0047-0050]).
Regarding claim 6, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary, wherein the feeding device comprises a temperature control unit (118), and the syringe (119b) penetrates the temperature control unit (see Figs.3-7; [0041],0043] and [0052]).
Regarding claim 7, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary, wherein the feeding device is maintained at a first temperature 
Regarding claim 8, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary according, further comprising a three-dimensional movement mechanism ((120), (122), (126)), wherein the printing platform (130) is connected to the three-dimensional movement mechanism, and the printing platform is located between the nozzle and the three-dimensional movement mechanism (see Fig. 1; [0033-0039]).
Regarding claim 9, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary, further comprising a controller (22), wherein the controller is electrically connected to the high voltage power supply (21) (see Fig.8; [0063] and [0067]).
Regarding claim 10, Modified Li in view of Zhou further teaches the three-dimensional printing apparatus having electrostatic auxiliary, further comprising a temperature control device (140), connected to the printing platform (130) (see Fig. 1; [0059] and [0061]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0136700) in view of Zhou (US 2020/0361146) as applied to claim 1 above, and further in view of Park (US 2012/0322154).
Regarding claim 2, Modified Li in view of Zhou further teaches three-dimensional printing apparatus having electrostatic auxiliary, wherein the nozzle comprises a first discharge tube (i.e. tip of the pinhead (119c)) (see Figs.2-4 and Fig.9;[0068]) and the feeding device comprises a first feeding device (119b) (see Figs.7-8;[0043] and [0054]), but Li does not teach the nozzle comprises a second discharge tube surrounding the first discharge tube and the feeding device comprises a second feeding device juxtaposed with the first feeding device.  In the same field of endeavor, 3D printing for making tissue structure, Park teaches cell culture scaffold manufacturing apparatus (800) to regenerate a human body tissue, comprises a plotter (600) having a first discharge tube (i.e. a first plotter nozzle (601)) and a second discharge tube (i.e. a second plotter nozzle (602)), a feeding device comprises a first feeding device (610) and a second feeding device (620) juxtaposed with the first feeding device (see Figs.9-10), Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified three-dimensional printing apparatus as taught by the combination of Li and Zhou with a second discharge tube surrounding the first discharge tube and the feeding device comprises a second feeding device juxtaposed with the first feeding device as taught by Park in order to provide double ejection nozzle configuration that can easily form a cell culture scaffold, easily implement nanofibers collected between the cell culture scaffolds and reduce a manufacturing time (see [0011] and [0111]).
Regarding claim 3, Modified Li in view of Park further teaches the three-dimensional printing apparatus having electrostatic auxiliary according, wherein the nozzle further comprises a first connecting tube (611) and a second connecting tube (621), the first feeding device is connected to the first discharge tube (601) through the first connecting tube, and the second feeding device is connected to the second discharge tube (602) through the second connecting tube (see Figs.9-11;[0111] of Park).
Regarding claim 4, Modified Li in view of Park further teaches the three-dimensional printing apparatus having electrostatic auxiliary, wherein the first discharge (601) tube and the second discharge tube (602) are in a coaxial configuration (see Fig.11 of park).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743